DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 02 August 2021.  Claims 21-39 are pending in the application.  Claims 1-20 have been cancelled. This Application, filed 08/02/2021 is a continuation of 16/046,651, filed 07/26/2018, now U.S. Patent #10,865,103, 16/046,651 is a division of 15/088,130, filed 04/01/2016, now U.S. Patent #11,078,075, 15/088,130 Claims Priority from Provisional Application 62/273750, filed 12/31/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
On page 7 of the Preliminary Amendment, the independent claim and the dependent claim which are after dependent claim 36 are not numbered. Accordingly, these claims have been renumbered as claims 37 and 38, respectively, in accordance with 37 CFR 1.126.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11078075. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite  providing a bonding region on a first semiconductor substrate, wherein the bonding region of the first semiconductor substrate includes a first bonding metal layer including copper (Cu), wherein the bonding region includes an upper region including the first bonding metal layer having a first width and a lower region having a second width, wherein the second width is greater than the first width; providing a second semiconductor substrate having a dielectric layer having an opening exposing a bonding region, wherein the bonding region of the second semiconductor substrate includes a second bonding metal layer including copper (Cu), wherein the opening has a third width greater than the second width; bonding the bonding region of the first semiconductor substrate with the bonding region of the second semiconductor substrate providing the upper region of the bonding region of the first semiconductor substrate within the opening such that sidewalls of the upper region of the bonding region are separated from sidewalls of the opening, wherein the bonding includes: wherein the bonding creates an alloy of Cu3Sn by reacting Cu of the first bonding metal layer and Cu of the second bonding metal layer with an ancillary bonding metal of Tin (Sn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US PG pub. 20150266723 A1; in view of Chen et al., US PG pub. 20100255262 A1.
With respect to claim 37, Chan discloses providing an engineered silicon-on-insulator ESOI wafer (101, fig. 1); providing a complementary metal-oxide-semiconductor CMOS wafer (102, fig. 1) that includes a transistor (102 is a CMOS wafer which can including a CMOS device, a complementary metal–oxide–semiconductor is a type of metal–oxide–semiconductor field-effect transistor fabricated by a process that uses complementary and symmetrical pairs of p-type and n-type MOSFETs for logic functions, therefore, inherently that a CMOS device includes transistors) and a multilayer interconnect MLI (111a, 103, 104a, fig. 1) disposed over the transistor; attaching the CMOS wafer (102, fig. 1) is attached to the ESOI wafer (101, fig. 1) by eutectic bonding (¶0022), wherein the eutectic bonding includes: providing a first metal bonding layer (see fig. 1 below) disposed on a first bonding mesa (see fig. 1 below) and a second metal bonding layer (see fig. 1 below) disposed on a second bonding mesa (see fig. 1 below) of the ESOI wafer (101, fig. 1); providing a third metal bonding layer (see fig. 1 below) and a fourth metal bonding layer (see fig. 1 below) that are a portion of the MLI of the CMOS wafer (102, fig. 1); and creating a first metal alloy bonding interface layer disposed between the first metal bonding layer (see fig. 1 below) and the third metal bonding layer (see fig. 1 below) and a second metal alloy bonding interface layer between the second metal bonding layer (see fig. 1 below) and the fourth metal bonding layer (see fig. 1 below), wherein the first and second metal alloy bonding interface layers are Cu3Sn (¶0022; The MEMS substrate and the IC substrate may be bonded using eutectic bond (AlGe, CuSn, AuSi), fusion bond, compression, thermocompression, adhesive bond i.e. glue, solder, anodic bonding, glass frit). However, Chan does not disclose that the first metal creates a first metal alloy bonding interface layer disposed between the first metal bonding layer and the third metal bonding layer and a second metal alloy bonding interface layer between the second metal bonding layer and the fourth metal bonding layer, wherein the first and second metal alloy bonding interface layers are Cu3Sn. Chen discloses Tin and copper bonding layers can be reacted to form tin-copper (¶0038). Therefore, it would have been obvious to a person having ordinary skill in the art to react the tin and copper in the known method of Chan to form a bonding material such as Cu3Sn, since this material can improve bonding and conductivity.
With respect to claim 38, Chan discloses wherein providing the ESOI wafer (101, fig. 1) includes: providing a cap substrate (¶0022; A cap or a cover provides mechanical protection to the structural layer and optionally forms a portion of the enclosure), and attaching a sensing substrate (¶0022;  MEMS device includes mechanical elements and optionally includes electronics for sensing) to the cap substrate however Chan did not discloses the cap substrate can use method such as fusion bonding to bond to the sensing substrate. Chan discloses the use of eutectic bond (AlGe, CuSn, AuSi), fusion bond, compression, thermocompression, adhesive bond. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include fusion bonding method for bonding one substrate to another substrate since fusion bonding has the advantage of being able to bonding like materials together which removes the CTE (coefficient of thermal expansion issues) that can arise in other types of bonds
With respect to claim 39, Chan discloses wherein a MEMS device is disposed between the first bonding mesa (see fig. 1 below) and the second bonding mesa (see fig. 1 below) extending from the sensing substrate (¶0022; MEMS device includes mechanical elements and optionally includes electronics for sensing) of the ESOI wafer (101, fig. 1).


    PNG
    media_image1.png
    386
    861
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822